U.S. Department of Jusuce

United States Attorney
Southern District of New York

 

 

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 12, 2020

BY ECF

The Honorable Andrew L. Carter, Jr. USDC SDNY

United States District Judge DOCUMENT

Southern District of New York ELECTRONICALLY FILED

40 Foley Square Dare ee

New York, New York 10007 FILED: 2 -\2-2Q

Re: United States v. Mohammed Altaf Hossain, 19 Cr. 756 (ALC)
Dear Judge Carter:

On November 13, 2019, Mohammed Altaf Hossain, the defendant, was arraigned on an
Indictment in the above-captioned case. A status conference is currently scheduled for February
13, 2020, at 2 p.m. The parties have been in active discussions regarding possible pre-trial
resolution, but have not yet reached an agreement. Therefore, the Government respectfully
requests that the Court adjourn the status conference for a period of approximately two weeks, so
that the parties may continue these discussions in the hopes of reaching a prompt resolution. This
is the first request for an adjournment.

In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from February 13, 2020 to the
date that the conference is rescheduled, to permit the parties to continue to engage in negotiations
for pre-trial resolution. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The Government has conferred with counsel for the defendant, who has consented
to the Government’s request.

A Pm coven vs onreds NN ne. Respectfully submitted,

SROSDEW. SNoNves Conesence cAkpormed GEOFFREY S. BERMAN
xo 2. 2% - “8 os \OBD awn. United States Attorney

By. (Fe —
/ resi M. Kalikow
1) resistant United States Attorney

Q-\h ‘2 (12) 637-2220

 

ce: Jennifer Willis, Esq. (via ECF and email)

 

 
